                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 QUINTEZ TALLEY,                            )
                                            )        Civil Action No. 19 –869
                         Petitioner,        )
                                            )
                    v.                      )        Magistrate Judge Lisa Pupo Lenihan
                                            )
 WARDEN MARK CAPOZZA,                       )
                                            )
                         Respondents,       )
                                            )

                                   MEMORANDUM ORDER

       Petitioner Quintez Talley (“Petitioner”) is a state prisoner who is currently incarcerated at

the State Correctional Institution at Fayette (SCI-Fayette) located in LaBelle, Pennsylvania. He

has filed with this Court a Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254,

which challenges his judgment of sentence imposed by the Court of Common Pleas of Centre

County at Case Nos. CP-14-CR-1720-2014 and CP-14-CR-1721-2014. SCI-Fayette is located

within the territorial boundaries of the Western District of Pennsylvania and Centre County is

located within the territorial boundaries of the Middle District of Pennsylvania.

       When a state prisoner files a petition for a writ of habeas corpus in a state like

Pennsylvania, that contains two or more Federal judicial districts,

       the application may be filed in the district court for the district wherein such
       person is in custody or in the district for the district within which the State court
       was held which convicted and sentenced him and each of such district courts shall
       have concurrent jurisdiction to entertain the application. The district court for
       the district wherein such an application is filed in the exercise of its
       discretion and in furtherance of justice may transfer the application to the
       other district court for hearing and determination.

28 U.S.C. § 2241(d) (emphasis added).
                                                 1
        While Petitioner’s present place of incarceration is in this district, he is challenging his

underlying state court conviction out of Centre County, which lies in the Middle District of

Pennsylvania. Therefore, this Court finds that the furtherance of justice, as well as the

convenience of the parties, would be better served by transferring this case to the Middle

District. This decision is in accordance with the agreed practice of the U.S. District Courts for

the Eastern, Middle, and Western Districts of Pennsylvania, which is to transfer any habeas

petition filed by state prisoners in their respective districts to the district in which the county

where the judgment of sentence was had is located.

                                 AND NOW, this 7th day of October, 2019;

        IT IS HEREBY ORDERED that this case be transferred to the United States District

Court for the Middle District of Pennsylvania. 1

        IT IS FURTHER ORDERED that Petitioner’s Motion to Appoint Counsel (ECF No. 7)

will be left to the discretion of the transferee court.

        AND IT IS FURTHER ORDERED that the Clerk mark this case CLOSED and

TRANSFER forthwith.

                                                                ______________________
                                                                Lisa P. Lenihan
                                                                United States Magistrate Judge

Cc:     Quintez Talley
        KT5091
        SCI Fayette
        50 Overlook Drive
        LaBelle, PA 15450-1050

1
 The transfer of a case to another federal court is a non-dispositive pre-trial matter as to which a
magistrate judge has authority to rule. See 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a);
Scheafnocker v. Comm’r, 642 F.3d 428, 433 n.6 (3d Cir. 2011), vacated on other grounds, 2012
WL 1854183 (3d Cir. Apr. 24, 2012).
                                                    2
